       Case: 1:10-cr-00405-JRA Doc #: 996 Filed: 05/11/20 1 of 11. PageID #: 7847




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                    )       CASE NO. 1:10CR00405
                                             )
               Plaintiff,                    )
                                             )       JUDGE JOHN R. ADAMS
         v.                                  )
                                             )
                                             )       ORDER AND OPINION
CHRISTOPHER UGOCHUKWU,                       )
                                             )
               Defendant.                    )


         Pending before this Court is Defendant Christopher Ugochukwu’s Motion to Vacate, Set

Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255. This Court previously denied the

motion on the merits and denied Ugochukwu’s request for a certificate of appealability. The

Sixth Circuit granted a certificate of appealability and remanded the matter to this Court for the

limited purpose of holding an evidentiary hearing on Ugochukwu’s ineffective assistance of

counsel claim. Upon consideration of the evidence and testimony presented at the hearing,

Defendant’s Motion to Vacate, Set Aside, or Correct Sentence is DENIED.

  I.     Factual and Procedural Background

         In 2010, the Government returned a 42-count indictment against Defendant Ugochukwu

and 23 other individuals of which three counts related to Ugochukwu. The charges arose out of a

drug trafficking conspiracy beginning at least as early as January 1, 2009. Ugochukwu proceeded

to trial in the matter, after which a jury found him guilty of violating 21 U.S.C. §§ 841(a)(1) and

(b)(1)(A), 843(b), and 846. This Court sentenced Ugochukwu to a total of 320 months’

imprisonment. The convictions and sentence were subsequently affirmed on appeal. United

States v. Ugochukwu, 538 F. App’x 674, 676 (6th Cir. 2013). In 2015, Ugochukwu filed a
       Case: 1:10-cr-00405-JRA Doc #: 996 Filed: 05/11/20 2 of 11. PageID #: 7848



motion to vacate, set aside, or correct sentence, claiming due process violations and ineffective

assistance of counsel. Ugochukwu’s claims were dismissed on the merits and this Court further

denied Defendant a certificate of appealability.

         Ugochukwu subsequently sought a certificate of appealability from Sixth Circuit on

several grounds. The Sixth Circuit granted Ugochukwu’s request but limited it to his claim that

this Court erred by not holding an evidentiary hearing in relation to Defendant’s ineffective

assistance of counsel argument as it relates to any pretrial plea negotiations. On review, the

Circuit reversed this Court’s order as it related to Ugochukwu’s sole claim before it, remanded

the case for an evidentiary hearing on the matter, and ordered this Court to make determinations

as to Ugochukwu’s financial eligibility and to appoint counsel under Rule 8(c) if necessary. The

Court subsequently appointed counsel and scheduled an evidentiary hearing in the matter.

 II.     Evidentiary Hearing

         An evidentiary hearing in this matter was held on May 29, 2019. Ugochukwu and his trial

counsel, attorney Michael Goldberg, were the only witnesses to testify. Attorney Goldberg

testified that he had been licensed to practice for roughly thirty years. He first began handling

federal criminal cases in 1989 and approximately 98 percent of his practice has been devoted to

criminal defense. Goldberg stated that he had handled “close to 300 federal cases” spanning a

wide range of criminal law. Goldberg also testified that he had handled several cases of a similar

nature, namely cases concerning heroin, before this Court prior his representation of

Ugochukwu. Attorney Goldberg noted that he is a CJA panel member and believes himself

“conversant” with the federal guidelines. Goldberg’s training to that effect consisted of attending

the Federal Sentencing Commission seminar “about seven or eight times” in the past 15 years.

The seminar deals with “the minutia of the federal guideline application.”




                                                   2
    Case: 1:10-cr-00405-JRA Doc #: 996 Filed: 05/11/20 3 of 11. PageID #: 7849



       With respect to his former client, Goldberg noted that he was retained as counsel for

Ugochukwu in August of 2010 by someone other than the defendant following the issuance of

the indictment. Goldberg sent Ugochukwu a letter confirming that he was retained in the matter,

discussing fees, and highlighting his initial thoughts on potential charges. Goldberg also testified

that it is customary for him to include a copy of the statute that he expects charges to be filed

under, as well as a copy of the federal sentencing guidelines and sentencing table. The

Government presented evidence of the same at the hearing with specific statutes and sentencing

guidelines underlined as they pertained to Ugochukwu. See Gov Ex. A. Goldberg testified that

he believed he would have made those marks. Ugochukwu testified, however, that he did not

receive a copy of the statute, guidelines, sentencing table, or the retainer letter presented by the

government, only a different letter related to “the money.” Doc. 988 at 73-74.

       Ugochukwu claims that Goldberg never discussed the weight of evidence, likelihood of

success, or potential measures of success that did not include a win at trial. Doc. 988 at 70. He

also claimed that Goldberg “never really discussed the guidelines” with him. Doc. 988 at 67-68.

Ugochukwu further claims that Goldberg never discussed what he characterized as “the difficult

nature” of predicting the case, nor did he address safety valve potential. Doc. 988 at 65.

Goldberg testified to exactly the opposite. He stated that he visited Mr. Ugochukwu 7-8 times

during representation. His affidavit and testimony indicate that he reviewed a significant amount

of discovery pertaining to this case, both independently and directly with Ugochukwu. Goldberg

did not recall a likelihood of success discussion, but rather a discussion of what the most

problematic parts of the case against Ugochukwu were, and how to attack them. Doc. 988 at 7.

Goldberg did not have a specific recollection of a conversation with Ugochukwu of any “partial

success” scenarios but did recount at least one scenario at the hearing. Doc. 988 at 8. He further




                                                 3
    Case: 1:10-cr-00405-JRA Doc #: 996 Filed: 05/11/20 4 of 11. PageID #: 7850



testified that he typically does go over those scenarios with clients and is “sure” they did in this

case. Doc. 988 at 8.

       With respect to the guidelines, Goldberg recounted that he discussed them at length with

Ugochukwu, reviewing several possibilities. Goldberg believed that Ugochukwu would begin at

an offense level 36. Doc. 988 at 9. He also indicated that the government could and was likely

seeking a major role enhancement with a potential upward bound of offense level 40. Doc. 988 at

10. With a guilty plea, acceptance of responsibility could take 3 points off. Goldberg reported

that he went over these possibilities with Ugochukwu numerous times, and further indicated that

he could not know for certain what a potential sentence could be because the Court could

upwardly depart from the guidelines or apply the major role enhancement on its own.

Ugochukwu recounted that Goldberg told him several things with respect to sentencing ranging

from: he could get a maximum of 20 years; he could receive around 20 years; and he faced 20

years or in the area of 20 years regardless of whether he pled guilty or proceeded to trial.

Goldberg testified that he never indicated that 20 years was the maximum, but rather that the

possible sentence was in the basic area of 20 years. Goldberg indicated that he said that

Ugochukwu could take a plea and still get close to 20 years, which he believed to be true. Doc.

988 at 44. Goldberg further recalled that he told Ugochukwu, from his past experience, the judge

had recently upwardly departed from the guidelines in heroin cases, including cases with plea

agreements.

       With respect to plea negotiations, Goldberg testified that any discussions that they had

regarding a possible plea agreement had to be initiated by him, and that Ugochukwu never was

interested in a plea. In January of 2011, Goldberg received a call from Ugochukwu’s brother

asking why he was not pursuing a plea. In response to this call, Goldberg wrote a letter to




                                                 4
    Case: 1:10-cr-00405-JRA Doc #: 996 Filed: 05/11/20 5 of 11. PageID #: 7851



Ugochukwu dated January 28 indicating that he had never expressed “a desire to plead guilty”

and that Goldberg was operating under the assumption that that position had not changed. In the

letter, Goldberg highlighted potential consequences of a plea or guilty verdict as follows:

       At trial, I suspect that the government will attempt to prove your responsibility for
       more than 30 kgs. of heroin. They will also assert that you played a major role in
       the conspiracy. . .. If the government is successful, you, as we discussed, face an
       enormous amount of prison time. The guideline offense level for 10 to 30 kgs. of
       heroin is 36. The major role enhancement could also add points. The basic range
       would be in the area of twenty (20) years if we lose at trial.

       On the other hand, if you plead guilty, I may be able to negotiate a reduction from
       this level. A further reduction may be obtained if you were to render cooperation
       to the government which I know you are not interested in.

       You have never expressed an interest in pleading guilty or cooperating with the
       government I am writing this letter to get the matter of potential penalty on paper
       and out of the way while we prepare for trial.

       Please make your brother aware of your position as he seems to be uninformed as
       to your instructions to me. I am preparing to go forward with a trial unless and
       until I hear otherwise from you!
Ugochukwu Ex. 2.

       Ugochukwu testified that what he told Goldberg “from the get-go is that [he was] not

going to snitch on anybody.” Doc. 988 at 67. Ugochukwu further testified, in contrast to

Goldberg’s testimony and his own exhibit, that he started asking about plea discussions in

November or December of 2010. Doc. 988 at 61. In March of 2011, Goldberg received an email

from the AUSA assigned to the case initiating a discussion of what a possible plea might look

like. The email indicated that Ugochukwu would start at an offense level 36, but that the

leadership role could be tinkered with in the event of a guilty plea. Further, additional levels

could be on the table for acceptance and a potential proffer. Ugochukwu ex. 1. Goldberg testified

that he brought the email to Ugochukwu and went through it with him. He explained that even

though the government offered to tinker with the leadership role, it was still up to the judge. Doc.



                                                 5
    Case: 1:10-cr-00405-JRA Doc #: 996 Filed: 05/11/20 6 of 11. PageID #: 7852



988 at 17. Goldberg indicated that Ugochukwu said he was not interested, and Goldberg

requested that he make a record of that on the document. Ugochukwu, possibly at Goldberg’s

recommendation, wrote “thanks but no thanks.” Ugochukwu ex. 1. In contrast, Ugochukwu

testified that Goldberg never explained the email. Ugochukwu stated that Goldberg indicated

that he would not personally take such an offer. Thereafter, Ugochukwu alleges he wrote on the

email without ever reading it or discussing its contents.

       Ugochukwu claims that if he were properly informed of the potential sentence, he would

have taken a plea the suggested his sentence would be 20 years. Goldberg maintains that at no

point did Ugochukwu ever indicate that he was willing to take a plea, and that Goldberg was

never authorized to enter plea negotiations. Further, Goldberg explained that the March email

from the AUSA was not a formal plea offer but just a starting point of the discussion. In a letter

to Goldberg, Ugochukwu stated in part:

       All my life, I have never go about looking for a fight but I have never run away
       from it either. I know what is at stake, twenty years or more of my freedom, if I
       loose (sic), but am willing to go all the way to Supreme Court if I have to.

       In my country, we say “no shaking” meaning I am not afraid. So whatever the
       agents and the prosecutors are looking from me, they are going to get it. I am
       down for whatever, I do hope that you are as excited as I am to throw down.
Gov. Ex. B (emphasis added).

       Evidence was also presented at the hearing indicating that, as Goldberg put it,

Ugochukwu was heavily involved in his own defense. He sent Goldberg numerous letters

discussing caselaw and potential arguments to make in a motion to suppress. He also sent

Goldberg a list of potential jury questions. Ugochukwu stated that this was all done by people

that he characterized as “jailhouse lawyers” and that he merely copied their work into his letters.

The government also provided several affidavits that Ugochukwu provided in his initial motion



                                                 6
       Case: 1:10-cr-00405-JRA Doc #: 996 Filed: 05/11/20 7 of 11. PageID #: 7853



to vacate his sentence. They were written by Ugochukwu, his associates, friends, and family,

detailing certain elements of the initial case. Some of the claims in the affidavits include

Goldberg telling Ugochukwu’s brother that his judge does not like foreigners and that he faced

only a maximum of 20 years; that a detective offered false testimony at the trial; that one of

Ugochukwu’s witnesses was offered $10,000 to testify against him and threatened if she did not

cooperate; that parts of the trial transcript that the judge had requested to be put on the record

were not; that Ugochukwu’s wife was threatened when attempting to get a visa at the U.S.

consulate in Nigeria; that Richard Lanier,1 while incarcerated, had attempted an elaborate

scheme to fabricate evidence against Ugochukwu in support of his own proffer; and that an

associate was threated with passport fraud charges if he did not cooperate against Ugochukwu.

III.     Applicable Law and Analysis

         The Sixth Amendment provides accused persons with a right to “effective assistance of

counsel” in criminal proceedings. Missouri v. Frye, 566 U.S. 134, 138 (2012) (citing Strickland

v. Washington, 466 U.S. 668, 686 (1984)). A defendant’s Sixth Amendment right to counsel

extends to the plea-bargaining process. Lafler v. Cooper, 566 U.S. 156, 162 (2012) (citing Frye,

566 U.S. at 148). Strickland articulated a two-prong ineffective assistance of counsel test that is

applicable in this context. See Lafler, 566 U.S. at 163-64; see also Hill v. Lockhart, 474 U.S. 52,

57 (1985). The first prong requires that a defendant show “that counsel’s representation fell

below an objective standard of reasonableness,” otherwise known as the deficient performance

test. Strickland, 466 U.S. at 688. The second prong, sometimes referred to as the prejudice test,

requires a defendant to show that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at 695.


1
 Lanier was indicted as one of Ugochukwu’s co-conspirators. Lanier pled guilty, agreed to cooperate with the
Government, and offered testimony against Ugochukwu during trial.


                                                     7
    Case: 1:10-cr-00405-JRA Doc #: 996 Filed: 05/11/20 8 of 11. PageID #: 7854



Reasonable probability in this context is “a probability sufficient to undermine confidence in the

outcome.” Id. To succeed, a defendant must make a sufficient showing of both components of

the test. Strickland, 466 U.S. at 697.

       “The objective standard of reasonableness is a highly deferential one and includes a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” United States v. DeGroat, 102 F. App’x. 956, 959 (6th Cir. 2004) (quoting Mason v.

Mitchell, 320 F.3d 604, 616-17 (6th Cir. 2003) (internal quotations omitted)). To overcome this

strong presumption, a defendant “must identify the acts or omissions of counsel that are alleged

not to have been the result of reasonable professional judgment.” Strickland, 466 U.S. at 690.

See also Burt v. Titlow, 571 U.S. 12, 23 (2013) (“[w]ithout evidence that [counsel] gave incorrect

advice or evidence that he failed to give material advice, [the defendant] cannot establish that his

performance was deficient.”) (citing Titlow v. Burt, 680 F.3d 577, 595 (6th Cir. 2012)

(Batchelder, C.J., dissenting)). A court should judge reasonableness in this context “on the facts

of the particular case, viewed as of the time of counsel's conduct.” Id. In determining what is

reasonable, a court should keep in mind that “the Sixth Amendment does not guarantee the right

to perfect counsel; it promises only the right to effective assistance.” Burt, 571 U.S. at 24. (citing

Mickens v. Taylor, 535 U.S. 162, 171 (2002)).

       Under Strickland, a defendant has the additional burden of showing that counsel’s

deficient performance resulted in prejudice. See Lafler, 566 U.S at 163. “To establish Strickland

prejudice a defendant must ‘show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.’” Id. (quoting

Strickland, 466 U.S. at 694). In the context of plea agreements, the defendant must show “(1) the

plea offer would have been presented to the court, (2) the court would have accepted it, and (3)




                                                  8
    Case: 1:10-cr-00405-JRA Doc #: 996 Filed: 05/11/20 9 of 11. PageID #: 7855



his sentence would have been less severe than the sentence imposed.” Ugochukwu v. United

States, 2018 U.S. App. LEXIS 10756, at *9-10 (6th Cir. April 26, 2018) (citing Lafler, 566 U.S.

at 164).

       Goldberg offered clear and articulate testimony regarding his conduct that occurred

during the pretrial stages of this matter. His testimony offered a coherent and consistent view of

the defense that Ugochukwu desired – namely, a trial. Moreover, Goldberg’s testimony was

supported by documentary evidence. With respect to the discussion of the possible guideline

ranges that Ugochukwu faced, Goldberg noted that he had made specific marks on the guideline

chart to facilitate his review with his client. Goldberg’s testimony is further supported by the

language Ugochukwu used in a letter written to him: “I know what is at stake, 20 years or more,

of my freedom if I lose, but I am willing to go all the way to the Supreme Court if I have to.”

Gov. Ex. B; also Doc. 988 at 36.

       In contrast, Ugochukwu’s testimony lacks any credibility. Ugochukwu describes a

defense that was thorough and adequate in every way except the precise issue before the Court.

Ugochukwu asserts that Goldberg discussed every aspect of his case with him except a plea

agreement and the sentencing guidelines. Ugochukwu further admits that he sent numerous

detailed letters to Goldberg on a host of legal issues ranging from the wiretap statute to

suppression issues. Ugochukwu asserts that he learned these things from “jailhouse lawyers.”

Ugochukwu further asserts, once again, that he discussed every aspect of his case with these

jailhouse lawyers except for sentencing issues.

       Having had the opportunity to observe both witnesses on the stand during their testimony,

the Court unequivocally finds that Goldberg gave credible testimony while Ugochukwu did not.

Beyond the documentary evidence that overwhelmingly supported Goldberg’s version of the




                                                  9
      Case: 1:10-cr-00405-JRA Doc #: 996 Filed: 05/11/20 10 of 11. PageID #: 7856



parties’ relationship, the Court was able to observe the demeanor, posture, and body language of

the witnesses. Those observations only served to support the view that Ugochukwu was not

honest during his testimony.

           The Court’s conclusion is further bolstered by its firsthand experience presiding over this

matter from indictment to sentencing to post-trial motions to the instant motion. Ugochukwu

routinely appeared before the Court and consistently expressed his intent to test the

Government’s case at trial. At no point in time did he express any interest in a plea agreement,

nor did he express any concern over Goldberg’s representation. It was not until Ugochukwu

received a sentence he did not like that he found fault with Goldberg.

           Ugochukwu’s testimony herein appears to be little more than a continuation of his actions

following sentencing – namely creating any narrative that would assist him. Without any

credible support, he asserted: that his wife was threatened with asset seizure unless she

cooperated against him; that the Government’s lead agent offered a witness $10,000 to testify

against him; that Goldberg told him the Government would grant his wife a visa if he pled guilty;

and that Lanier had confided to a fellow prisoner that he falsified information to offer against

Ugochukwu. It is interesting to note that during this evidentiary hearing, Ugochukwu admitted

that he sold heroin to Lanier.2 Doc. 988 at 87-88. This admission only serves to undercut that

Lanier needed to somehow fabricate evidence in order to testify against Ugochukwu.

           The evidentiary hearing herein served only as a reminder that Ugochukwu will go to any

length in an attempt to evade his lengthy sentence. Having found that Goldberg was a credible

witness, it follows that Ugochukwu’s ineffective assistance of counsel claim must fail.

IV.        Conclusion



2
    At the same time, Ugochukwu admits that he never told Goldberg that he had sold heroin to Lanier.


                                                          10
   Case: 1:10-cr-00405-JRA Doc #: 996 Filed: 05/11/20 11 of 11. PageID #: 7857



       For the foregoing reasons, Defendant Christopher Ugochukwu’s Motion to Vacate is

DENIED.

       Furthermore, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from

this decision could not be taken in good faith, and that there is no basis upon which to issue a

certificate of appealability pursuant to 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).



       IT IS SO ORDERED.



DATED: May 11, 2020                               /s/ John R. Adams_________________
                                                  John R. Adams
                                                  UNITED STATES DISTRICT JUDGE




                                                11
